        Case 1:19-cr-10141-LTS Document 110 Filed 11/06/19 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                             )
                                                     )
v.                                                   )
                                                     )       Crim. No. 19-10141-LTS
SHELLEY M. RICHMOND JOSEPH,                          )
                                                     )
                       Defendant.                    )


      UNITED STATES’ OPPOSITION TO DEFENDANT JOSEPH’S OBJECTION
     TO THE MAGISTRATE COURT’S ORDER DENYING JOSEPH’S MOTION TO
       COMPEL PRODUCTION OF (1) GRAND JURY TRANSCRIPTS OF TWO
        WITNESSES AND (2) EARLY JENCKS FOR ALL TRIAL WITNESSES

       The government hereby responds to defendant Joseph’s objection (Doc. No. 105, the

“Objection”) to the portion of the Magistrate Court’s Order, Doc. No. 86 (the “Mag. Order”),

denying Joseph’s motion to compel the government to produce (a) the grand jury transcripts of the

witnesses identified in the Indictment as the Defense Attorney and the Assistant District Attorney

(“ADA”), and (b) early Jencks for all trial witnesses. Because the Magistrate Court’s decision

adheres to controlling precedent, because the Magistrate Court correctly applied the law to the

facts of this case, and because Joseph’s so-called “additional pieces of information” do not change

the fact that Joseph still has not met her burden of showing “particularized need” for the two grand

jury transcripts she seeks or any legal basis to require early Jencks, the government requests that

the defendant’s Objection be overruled.

                           RELEVANT PROCEDURAL HISTORY

       The Indictment (Doc. No. 1, filed April 25, 2019, “Indt.”) charged defendant Joseph and

defendant MacGregor with, among other things, conspiracy to obstruct justice, pursuant to 18

U.S.C. §§ 1512(k) and 1512(c)(2) for their respective roles in assisting in and coordinating the
         Case 1:19-cr-10141-LTS Document 110 Filed 11/06/19 Page 2 of 14



release of an alien subject (“A.S.”) from the rear lockup exit of the Newton District Courthouse in

order to prevent an ICE officer from taking custody of A.S. on April 2, 2018.

       Notably, the Indictment charged a single conspiracy that consisted of two agreements:

                      It was a part of the conspiracy that defendant
               MACGREGOR and the Defense Attorney agreed that defendant
               MACGREGOR would use his security access card to release A.S.
               out the rear sally-port exit in order for A.S. to evade arrest by the
               ICE Officer at the NDC Courthouse.

                       It was a part of the conspiracy that defendant JOSEPH and
               the Defense Attorney agreed to create a pretext for A.S. to be
               brought back downstairs to the lockup so that A.S. could be released
               out the rear sally-port exit in order to evade arrest by the ICE Officer
               at the NDC Courthouse.

Indt. ¶¶ 26-27. There was no allegation that defendant Joseph and defendant MacGregor had ever

agreed with each other to release A.S. outside the rear lockup exit for the specific purpose of having

A.S. evade arrest by the ICE Officer at the NDC Courthouse. To confirm the obvious, the

government further described the charged conspiracy as a “‘classic hub-and-spokes conspiracy,’

with the Defense Attorney serving as the hub.” See Gov. Opposition to Defendant Joseph’s Motion

to Dismiss, Doc. No. 98 at 4, n. 2.

       From May 23, 2019 to July 18, 2019, the government produced over 19,000 individually

bates-stamped items/pages of discovery to defendant Joseph. Included among these items were

defendant Joseph’s emails, prior recordings of her court proceedings, records associated with her

judicial appointment, Newton District Court and Newton Police Department records, government

records related to A.S., trial court orientation and training materials, and statements made by

defendant Joseph to other court officials to exculpate herself, among other things. To date, neither




                                                -2-
        Case 1:19-cr-10141-LTS Document 110 Filed 11/06/19 Page 3 of 14



defendant Joseph nor defendant MacGregor has produced any reciprocal discovery to the

government.

       From May 23, 2019 to July 18, 2019, the government provided defendant MacGregor with

over 11,000 individually bates-stamped items/pages of discovery. In particular, the May 23, 2019

discovery production (consisting of only 729 items) included (1) defendant MacGregor’s April 2,

2018 statement to a transportation officer; and (2) defendant MacGregor’s April 25, 2019

statement to law enforcement prior to his federal arraignment (together, the “MacGregor

Statements”). Defendant Joseph has labeled the MacGregor Statements as “SUBSEQUENT

‘DISCOVERY’” in her Objection, stating that she was unaware of such statements as of August

5, 2019. Doc. No. 105 at 3, n.3.

       On July 3, 2019, defendants Joseph and MacGregor jointly moved to compel the

production of additional discovery, including all Jencks materials for all trial witnesses,

specifically including the grand jury testimony of the Defense Attorney and the ADA. See Doc.

No. 32 at 6. Neither party raised the MacGregor Statements as a basis for severance or additional

discovery. Instead, the defendants claimed that they had a particularized need for grand jury

testimony because “in order to fully and effectively evaluate and present any Motion to Sever,”

the defense needed to know whether or not “the Defense Attorney grand jury minutes may or may

not contain statements allegedly made by the co-defendant MacGregor inculpating the defendant

Joseph … [and] the grand jury minutes of the Assistant District Attorney may or may not contain

statements inculpating the defendant MacGregor.” Id.

       The government responded on July 17, 2019 (Doc. No. 40), pointing out that the

defendants’ hypotheses and speculation that the grand jury minutes of the Defense Attorney and



                                              -3-
         Case 1:19-cr-10141-LTS Document 110 Filed 11/06/19 Page 4 of 14



the ADA “may” contain material supporting a severance motion did not suffice as “particularized

need” as required by the Supreme Court for the production of grand jury proceedings. Doc. No.

40 at 3. The government also noted that the defendants had failed to cite to any case supporting

their position that constitutional due process required the production of early Jencks. See id. at 2.

       The Magistrate Court heard oral arguments concerning the motion to compel on August 5,

2019 (see transcript attached as Exhibit A) and issued its Order on October 8, 2019 (Doc. No. 86).

The Magistrate Court denied the defendants’ joint motion to compel additional discovery,

including the grand jury minutes, in its entirety:

               The defendants at the hearing on the motions first focused on their
               joint request for the grand jury minutes of the defense counsel and
               assistant district attorney in the underlying state court matter. The
               defendants contend that it may be appropriate or necessary to order
               a severance in this case and argued that the grand jury minutes were
               necessary to help them evaluate the issue. Accordingly, the
               defendants argue, there is a particularized need for the discovery that
               overcomes the secrecy typically afforded the grand jury. See
               Douglas Oil Co. v. Petrol Shops Northwest, 444 U.S. 211, 221
               (1979).

               The government, however, countered that it has already produced
               the grand jury minutes of three witnesses that arguably could contain
               exculpatory evidence. The government further argued that, to the
               extent the defendants argued that the additional grand jury materials
               might tend to suggest that one defendant sought to place criminal
               responsibility on the other, that still would be insufficient to show a
               particularized need for the discovery because evidence of finger-
               pointing is not sufficient for severability; instead, the parties must
               have antagonistic defenses. See, e.g., United States v. DeCologero,
               530 F.3d 36, 52-53 (1st Cir. 2008). The court finds that, given the
               general rule that those indicted together should be tried together, and
               on the basis of the arguments presented, the defendants have not
               demonstrated a particularized need for the grand jury minutes. As
               the remainder of the motion to compel goes to items the government
               has already produced or does not have in its possession, the motion
               is DENIED in its entirety.



                                                -4-
          Case 1:19-cr-10141-LTS Document 110 Filed 11/06/19 Page 5 of 14



Doc. No. 86.     Defendant Joseph now claims that the Magistrate Court’s decision was clearly

erroneous and contrary to law.

                                            ARGUMENT

         Relevant Legal Standards

         In a recent decision involving a challenge to a magistrate court decision, a Massachusetts

Federal District Court succinctly set forth the legal standard necessary to set aside such order:

                Federal Rule of Criminal Procedure 59(a) provides that the district
                court must “consider timely objections and modify or set aside any
                part of the [magistrate judge’s] order that is contrary to law or
                clearly erroneous.” Fed. R. Crim. P. 59(a); see also United States v.
                Garcia, 983 F.2d 1160, 1166 (1st Cir. 1993) (“A magistrate’s
                discovery order may be set aside where the order is clearly erroneous
                or contrary to law.”) The “clearly erroneous” standard, which
                applies to any factual findings made by the magistrate judge, cf.
                Phinney v. Wentworth Douglas Hosp., 199 F.3d 1, 4 (1st Cir. 1999);
                see also United States v. Gioia, 853 F. Supp. 21, 26 n.3 (D. Mass.
                1994), means that the Court “must accept both the trier’s findings of
                fact and the conclusions drawn therefrom unless, after scrutinizing
                the entire record, [the Court] ‘form[s] a strong, unyielding belief that
                a mistake has been made.’” Phinney, 199 F.3d at 4 (quoting
                Cumpiano v. Banco Santander, P.R., 902 F.2d 148, 152 (1st Cir.
                1990)) (alterations added). “While the First Circuit has not discussed
                the meaning of ‘contrary to law,’ other courts have found that an
                order is contrary to law when it fails to apply or misapplies relevant
                statutes, case law, or rules of procedure.” United States v. Gorski,
                36 F. Supp. 3d 256, 264 (D. Mass. 2014) (collecting cases) (internal
                quotations and citation omitted).

United States v. Facteau, No. 1:15-CR-10076-ADB, 2016 WL 4445741, *3 (D. Mass. Aug. 22,

2016).

         Further, central to her request for this Court to reject the Mag. Order is her claim that

“additional information” should now entitle her to early production of grand jury testimony of the

Defense Attorney and the ADA. But because grand jury proceedings are secret, a defendant



                                                 -5-
         Case 1:19-cr-10141-LTS Document 110 Filed 11/06/19 Page 6 of 14



seeking a grand jury transcript which is not otherwise discoverable, must show “‘particularized

need.’” United States v. McMahon, 938 F.2d 1501, 1505 (1st Cir. 1991) (quoting United States v.

Procter & Gamble, 356 U.S. 677, 683 (1958)). Examples of particularized need include “problems

concerning the use of the grand jury transcript at the trial to impeach a witness, to refresh his

recollection, to test his credibility and the like.” Procter & Gamble, 356 U.S. at 683. To show

particularized need, a defendant must demonstrate “‘that the material they seek is needed to avoid

a possible injustice in another judicial proceeding, that the need for disclosure is greater than the

need for continued secrecy, and that their request is structured to cover only material so needed.’”

United States v. Gurry, Crim. No. 16-10343-ADB, 2019 WL 247205, at *2 (D. Mass. Jan. 17,

2019) (quoting Douglas Oil Co. v. Petrol Stops N.W., 441 U.S. 211, 222 (1979)). “Speculative

allegations” are insufficient to meet this burden. Id.

       Finally, under the Jencks Act a defendant is not entitled to a witness’s statement “until said

witness has testified on direct examination in the trial of the case.” 18 U.S.C. § 3500(a); see, e.g.,

United States v. Neal, 36 F.3d 1190, 1197 (1st Cir. 1994). District courts are not empowered to

compel the government to produce a Jencks statement early except where the statement falls under

Brady or Giglio v. United States, 405 U.S.150 (1972). See United States v. Perry, 37 F. Supp. 3d

546, 560-61 (D. Mass. 2014) (citing cases).

       Because defendant Joseph has not shown that the Magistrate Court’s Order denying her

request for early Jencks, including the grand jury testimony of the Defense Attorney and the ADA,

is “clearly erroneous” or “contrary to law,” the Court should overrule the Objection.




                                                -6-
        Case 1:19-cr-10141-LTS Document 110 Filed 11/06/19 Page 7 of 14



       Defendant Joseph’s Three Claims of “Additional Information” Do Not Establish
       Particularized Need for Early Disclosure of Grand Jury Minutes

       First Claim: Joseph’s first category of “additional information” consists of the MacGregor

Statements, which were produced to defendant MacGregor on May 23, 2019. This claim does not

establish particularized need for early disclosure of the grand jury transcripts of the Defense

Attorney or the ADA. In the first instance, the MacGregor Statements do not implicate defendant

Joseph in a conspiratorial agreement with defendant MacGregor. This is consistent with the

Indictment. The April 2, 2018 court recording recounts the following exchange:

     Defendant                 He’s released, Mr. Clerk?
     MACGREGOR:
     Clerk:                    What’s that?
     Defendant                 He’s released?
     MACGREGOR:
     Clerk:                    He is.
     Defense Attorney:         Yep.
     Defendant JOSEPH:         He is. Um, [Defense Attorney] asked if the interpreter can
                               accompany him downstairs, um, to further interview him –
     Defense Attorney:         Yes, please --
     Defendant JOSEPH:         - and I’ve allowed that to happen. [2:54 p.m.]

Indt. ¶ 22 at 10. From the plain language of the Indictment, defendant Joseph had ordered A.S.

released and had further ordered that the Defense Attorney was allowed to accompany A.S.

downstairs (which led directly to the lockup area, and rear exit, of the NDC). The MacGregor

Statements are thus entirely consistent with the above courtroom exchange with the Newton

District Court. That is, defendant MacGregor will likely argue that he interpreted defendant

Joseph’s order to mean that Joseph, by allowing A.S. to be brought by MacGregor to the



                                                -7-
        Case 1:19-cr-10141-LTS Document 110 Filed 11/06/19 Page 8 of 14



downstairs lockup area, was implicitly directing MacGregor to release A.S. from the rear exit as a

matter of convenience, and not as part of a conspiracy. Because this interpretation does not

inculpate Joseph, Bruton is not implicated. See, e.g., United States v. Vega Molina, 407 F.3d 511,

520 (1st Cir. 2005) (holding that a Bruton severance may be required only if the codefendant’s

statement is “inculpatory on its face”); United States v. Liberatore, Crim. No. 16-10211-ADB,

2017 WL 2294283, at *4 (D. Mass. May 25, 2017) (denying defendant’s severance motion where

codefendant’s statement was “ambiguous and open to interpretation,” and did not “directly

implicate” the moving defendant) (citing Vega Molina, 407 F.3d at 520).

       Furthermore, because the government charged a hub-and-spokes conspiracy, and because

the Indictment does not allege that defendant Joseph and defendant MacGregor agreed with one

another to release A.S. for the purpose of evading ICE, the government does not anticipate

introducing the MacGregor Statements at trial at this time. As the defense has recognized (see

Objection at 3-4), this too obviates a Bruton severance.

       Finally, to the extent that defendant Joseph seeks severance based on the MacGregor

Statements, she already has the information necessary to inform her motion. And, therefore,

defendant Joseph has failed to establish why early disclosure of the grand jury testimony is

necessary to make her severance claim on this basis. In other words, defendant Joseph has failed

to link the MacGregor Statements to any particularized need for the early disclosure of the grand

jury testimony of the Defense Attorney and the ADA.

       Second Claim: Joseph claims that the government’s October 18, 2019 response (Doc. No.

98) to her Motion to Dismiss the Indictment (Doc. Nos. 59-60) contained a second category of

“additional information” when the government stated that “The Defense Attorney and MacGregor



                                               -8-
         Case 1:19-cr-10141-LTS Document 110 Filed 11/06/19 Page 9 of 14



conferred and agreed that, if Judge Joseph ordered A.S. to be released from court custody,

MacGregor would use his security access card to release A.S. out the rear sally port exit of the

courthouse in order to evade arrest by the ICE Officer waiting in the front lobby. Id. ¶ 26.” See

Objection at 4. This was entirely consistent with the Indictment, see ¶ 26; this is not a new fact;

and this adds nothing to the “particularized need” calculus that the Magistrate Court had already

considered in the Mag. Order.

       What is more, the defendant’s claim as to temporal vagueness in the Indictment as to when

defendant MacGregor and the Defense Attorney conferred regarding A.S.’s release does not rise

to the level of factual error. That vagueness, if any, is neither erroneous nor consequential to the

issue of severance that is spurring the defendant’s request for early disclosure of grand jury

material.

       Third Claim:        Joseph claims that she received “additional information” when the

government stated: “During the unrecorded portion of the proceeding, Judge Joseph and the

Defense Attorney agreed to create a pretext that would allow A.S., after being released from court

custody by Judge Joseph, to go downstairs to the lockup so that he could be let out the rear sally

port exit in order to evade arrest by the ICE Officer waiting in the front lobby.” Objection at 4,

Doc. No. 98 at 5. This is entirely consistent with the Indictment, see ¶¶ 27, 29, 32 (“After ordering

A.S.’s release, defendant JOSEPH ordered that A.S. be returned downstairs to the lockup for the

Defense Attorney to ‘further interview’ A.S., which, in reality, was a pretext to allow A.S. to access

the rear sally-port exit in order to avoid the ICE Officer.” Id. ¶ 32). This, too, is not a new fact.

And this adds no weight to the “particularized need” that the defendant was required to establish

to the Magistrate Court.



                                                -9-
        Case 1:19-cr-10141-LTS Document 110 Filed 11/06/19 Page 10 of 14



       In sum, the three categories of “additional information” do not constitute new information

or, if “new,” are entirely consistent with the Indictment. Defendant Joseph has failed to link the

so-called “additional information” to any particularized need for the early disclosure of the grand

jury testimony of the Defense Attorney or the ADA. And to the extent that defendant Joseph

believes that she “now” has “additional information” to inform a severance motion, she has failed

to demonstrate how the Mag. Order has prejudiced her from filing her motion. In the absence of

an “unyielding belief” that error was made, the Court “must accept both the [magistrate judge’s]

findings of fact and the conclusions drawn therefrom,” Facteau, 2016 WL 4445741, at *3. Based

on this thin record, defendant Joseph now asks this Court to find that Mag. Order was clearly

erroneous or contrary to law. The Court should reject this invitation.

       Defendant Joseph’s Claim of Antagonistic Defenses Does Not Establish a
       Particularized Need for Early Disclosure of Grand Jury Minutes

       In her Objection, defendant Joseph argues that “antagonistic finger-pointing” will arise if

her lawyers argue, essentially, that because everyone in the Newton courthouse knew that ICE was

present in the courthouse, defendant MacGregor must have known that ICE was in the courthouse.

Objection at 6. She also argues that finger-pointing will arise if she accuses defendant MacGregor

and the Defense Attorney of being liars and the main culprits of the conspiracy. Id. at 6-7.

       First, these are general arguments as to severance and bear no relation to the issue at bar –

that is, why defendant Joseph needs early disclosure of two grand jury transcripts to make these

severance arguments. Second, defendant Joseph does not explain why these arguments were not

articulated to the Magistrate Court in her and MacGregor’s joint motion to compel discovery or

during the hearing on that motion. See Transcript of Motion Hearing (Exhibit A) at 23-25

(Magistrate Judge asked MacGregor’s counsel whether she was arguing finger-pointing with


                                              - 10 -
        Case 1:19-cr-10141-LTS Document 110 Filed 11/06/19 Page 11 of 14



regard to a hypothetical statement by MacGregor that Joseph told him to let A.S. out the back door;

neither defendant argued finger-pointing with regard to potential trial testimony that everyone in

the courthouse knew ICE was present that day). Third, defendant Joseph does not explain why the

Magistrate Court’s reasoning under United States v. DeCologero, 530 F. 3d 36, 52-53 (1st Cir.

2008) (“[W]here there is merely some dissonance,” however, “we will usually not reverse a trial

court's denial of severance.”) (quoting United States v. Tejada, 481 F.3d 44, 55 (1st Cir. 2007)),

was clearly erroneous or contrary to law. See Doc. No. 86. Fourth, defendant Joseph’s assertions

do not necessarily implicate antagonistic finger-pointing. For example, Joseph would only be

permitted to testify that she was aware that ICE was present in the courtroom, see Fed. R. Evid.

602, and if other witnesses testified that they were aware that ICE was present, this issue would

present itself at MacGregor’s trial whether or not he is tried separately from Joseph. Moreover,

because the government does not anticipate introducing the MacGregor Statements (i.e., any claim

by MacGregor that Joseph directed MacGregor to release A.S. with the specific purpose of evading

ICE), any Joseph allegation that MacGregor is a liar would serve no purpose. Finally, antagonistic

finger-pointing is not necessarily a basis for severance in any event. “[A]ntagonistic defenses only

require severance if the tensions between the defenses are so great that the finder of fact would

have to believe one defendant at the expense of the other.” United States v. Rose, 104 F.3d 1408,

1415 (1st Cir. 1997). Defendant Joseph’s potential testimony that she knew ICE was at the

courthouse would not require the jury to believe that defendant MacGregor also had such

knowledge.

       Joseph’s severance arguments do not relate to particularized need for early production of

grand jury testimony, and they do not demonstrate any error of law or fact by the Magistrate Court,



                                               - 11 -
        Case 1:19-cr-10141-LTS Document 110 Filed 11/06/19 Page 12 of 14



much less clear error. Therefore, defendant Joseph’s Objection should be overruled on these

grounds. See United States v. Aboshady, 297 F. Supp. 3d 232, 235 (D. Mass. 2018) (review of

factual error is more deferential to the magistrate judge).

       Defendant Joseph’s Renewed Request for Early Jencks Does Not Demonstrate that
       the Magistrate Order Constituted Clear Error or was Contrary to Law

       In her Objection, defendant Joseph renews her request for early production of Jencks

material for all trial witnesses based upon “good cause” and the fair “administration of justice.”

Objection at 8-9. These arguments are without merit. To begin, defendant Joseph fails to

demonstrate any nexus between those principles and the Rule 59(a) standard, i.e., that the Mag.

Order was clearly erroneous or contrary to law. Further, the case law cited by the defendant does

not support her contentions.

       Defendant Joseph cites United States v. Proctor & Gamble, 356 U.S. 677 (1958) for the

proposition that the “Court in Proctor & Gamble had previously held that Jencks statements could

be ordered provided earlier than after direct testimony when good cause was shown with

particularity.” Objection at 7-8 (emphasis in original), citing Proctor & Gamble, 356 U.S. at 682.

The Supreme Court made no such holding regarding early Jencks. Proctor & Gamble did not

address the Jencks Act, but instead dealt with civil discovery rules pursuant to Fed. R. Civ. P. 26

and 34. Moreover, even under the more liberal civil discovery rules, and even though the party

seeking discovery had established the “relevance and usefulness of the testimony sought,” the

Supreme Court found that “good cause” had not been established to require disclosure of grand

jury proceedings. Proctor & Gamble, 356 U.S. at 682-683.

       Further, in arguing that the Court should proactively grant early Jencks material, defendant

Joseph quotes United States v. Palermo, 360 U.S. 343, 349 (1959) as follows: “In almost every


                                               - 12 -
        Case 1:19-cr-10141-LTS Document 110 Filed 11/06/19 Page 13 of 14



enactment there are gaps to be filled and ambiguities to be resolved by judicial construction. This

statute is not free of them.” Objection at 7 (citing Palermo). The next sentence, however, omitted

from her brief, reads: “Here, however, the detailed particularity with which Congress has spoken

has narrowed the scope for needful judicial interpretation to an unusual degree. The [Jencks]

statute clearly defines procedures and plainly indicates the circumstances for their application.”

Palermo, 360 U.S. at 349-350. A selective reading of Supreme Court jurisprudence should not

form the basis for impugning the Magistrate Court’s decision.

       Finally, defendant Joseph cites to United States v. Perry, 37 F. Supp. 3d 546, 560-561 (D.

Mass. 2014) to support her early Jencks request. But the circumstances of Perry – a complex case

involving four defendants, 30 separate counts, including a RICO conspiracy spanning several years

– are not analogous to this case. The defendant concedes as much: “[T]his case is a reasonably

straight forward case with a reasonable expectation by any witness called to the grand jury of also

being called to testify at trial[.]” Objection at 9. Moreover, in Perry the government voluntarily

produced early Jencks; it was not court-ordered.

       These grounds do not form a basis to find that the Magistrate Court acted contrary to law

or rendered its decision in a clearly erroneous fashion.




                                               - 13 -
        Case 1:19-cr-10141-LTS Document 110 Filed 11/06/19 Page 14 of 14



                                         CONCLUSION

       The Magistrate Court adhered to controlling precedent and correctly applied the law to the

facts of this case when it denied the defendants’ joint motion to compel the production of early

Jencks for all trial witnesses, specifically including the grand jury testimony of the Defense

Attorney and the ADA. Defendant Joseph has failed to demonstrate factually or legally that the

Magistrate Court committed clear error or acted contrary to law in rendering its decision.

Therefore, and for all of the foregoing reasons, the government respectfully requests that the Court

deny defendant Joseph’s Objection.



                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney


                                         By: s/ Dustin Chao
                                             DUSTIN CHAO
                                             CHRISTINE WICHERS
                                             Assistant U.S. Attorneys




                                      Certificate of Service

        I certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) on November 6, 2019.

                                              s/ Dustin Chao
                                              Dustin Chao




                                               - 14 -
